MAESHALL, J.
(Dissenting.) — I dissent in this case, but shall content myself, at this time, with stating the principles of law upon which I base my dissent, without elaboration and without an analysis of the decisions in this and other jurisdictions upon this subject. The exhaustive and conclusive brief of counsel for relator cites the multitude of cases *694■which support a right to a writ of certiorari under circumstances like those present in this case.
My reasons, briefly stated, are these:
1. Gertiorari lies to review the action of inferior courts where they have no jurisdiction, or where having jurisdiction they exceed it, or where they proceed in the exercise of jurisdiction in a manner outside of the course of the common law.
2. It lies wherever an appeal or writ of error does not lie.
3. It is a discretionary writ and not a writ of right.
4. It lies in cases where an appeal or writ of error also lies, if, in the discretion of the court issuing it, an appeal or writ of error would not afford an adequate, efficient and speedy remedy, such as the circumstances of the case demand.
5. It lies before as well as after a final judgment. Originally in England, it was only employed before final judgment, but its uses have since been extended there and in America to cases after final judgment.
The cases supporting the foregoing principles are cited and discussed in Harris on Gertiorari and in the brief of counsel for relator.
Applying these principles to the case at bar the result is this:
A. The relator is vested by the Constitution with the power of eminent domain, and sought to exercise it.
B. The right of eminent domain is a summary remedy, and its enforcement is outside of the procedure in ordinary civil actions.
O. The -right was denied the relator in this case by the circuit court, which refused to appoint commissioners and dismissed relator’s case.
D. The relief open to relator by appeal can not be obtained sooner than two years, in the usual course of cases in this court, unless the case is advanced on the docket, which *695is only done in cases involving a public interest. Therefore an appeal does not afford an adequate remedy in this case, and hence certiorari will lie.. .
E. The writ being discretionary, the court has power to protect itself from improper or improvident applications for its aid.
E. Being a constitutional, original remedy, it was intended to be applied by this court in aid of its superintending control over all inferior courts; and being a summary writ the power of the court is complete to grant it, in proper cases, notwithstanding an appeal or writ of error also affords a remedy which is inadequate because not speedy enough.
The better reason aand the weight of authority is opposed to the conclusion announced in the majority opinion in this case.
Eor these reasons I dissent from that opinion and think this is preeminently a proper case for such a writ.